ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_12_FR.txt.                                                                              340



             DÉCLARATION DE M. LE JUGE IWASAWA

[Traduction]

   Droit des peuples à l’autodétermination — Expression libre et authentique de la
volonté du peuple concerné — Principe de l’intégrité territoriale — Pouvoir
discrétionnaire de la Cour de décider s’il échet de donner un avis consultatif —
Principe du consentement de l’Etat au règlement judiciaire.

   1. Je souscris aux conclusions tirées par la Cour dans le dispositif du
présent avis consultatif. Etant donné que certains aspects du raisonne-
ment suivi par la Cour pour arriver à ces conclusions ne sont peut-être
pas suﬃsamment clairs, j’aimerais proposer ce que je crois comprendre de
son raisonnement. J’en proﬁte pour préciser les raisons pour lesquelles
j’appuie ces conclusions.
   2. La Cour est l’organe judiciaire principal des Nations Unies. Il est de
jurisprudence constante que « [l]’avis est donné par la Cour non aux Etats,
mais à l’organe habilité pour le lui demander ; la réponse constitue une
participation de la Cour, elle-même « organe des Nations Unies », à l’ac-
tion de l’Organisation et, en principe, elle ne devrait pas être refusée ».
(Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la
Roumanie, première phase, avis consultatif, C.I.J. Recueil 1950, p. 71), et
« seules des « raisons décisives » pourraient l’inciter [à refuser de donner un
avis consultatif]… Aucun refus, fondé sur le pouvoir discrétionnaire de la
Cour, de donner suite à une demande d’avis consultatif n’a été enregistré
dans l’histoire de la présente Cour. » (Licéité de la menace ou de l’emploi
d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I), p. 235, par. 14.)
   3. En l’espèce, la Cour signale que
     « l’avis est demandé sur la question de la décolonisation, qui intéresse
     particulièrement les Nations Unies. Les interrogations soulevées par
     la demande s’inscrivent dans le cadre plus large de la décolonisation,
     et notamment du rôle de l’Assemblée générale en la matière, un cadre
     dont elles ne peuvent être dissociées. » (Voir le paragraphe 88 du pré-
     sent avis consultatif.)
La Cour conclut donc que le prononcé de l’avis sollicité aurait pour eﬀet
de contourner le principe du consentement de l’Etat au règlement judi-
ciaire de son diﬀérend avec un autre Etat (ibid., par. 90).
   4. La dynamique de la décolonisation est le droit des peuples à l’auto-
détermination, dont l’un des éléments essentiels est l’expression libre et
authentique de la volonté du peuple concerné. La Cour a insisté sur ce
point en 1975, en déclarant que « l’application du droit à l’autodétermina-
tion suppose l’expression libre et authentique de la volonté des peuples
intéressés » (Sahara occidental, avis consultatif, C.I.J. Recueil 1975, p. 32,
par. 55).

                                                                              249

                 séparation des chagos (décl. iwasawa)                      341

   5. En réponse à la question a), la Cour conclut que le processus de
décolonisation de Maurice n’a pas été validement mené à bien en 1968
(voir le paragraphe 174 du présent avis consultatif). D’après ce que j’en
comprends, la Cour tire cette conclusion pour deux raisons : première-
ment, le détachement de l’archipel des Chagos n’a pas été fondé sur l’ex-
pression libre et authentique de la volonté du peuple concerné (par. 172) ;
et, en second lieu, ce détachement était contraire au principe de l’intégrité
territoriale (par. 173).
   6. Si l’absence d’expression libre et authentique de la volonté du peuple
concerné est en soi un motif justiﬁant la conclusion de la Cour (par. 172),
elle constitue également le fondement de la conclusion de la Cour sur le
principe de l’intégrité territoriale. La Cour conﬁrme que tout détache-
ment par la puissance administrante d’une partie d’un territoire non auto-
nome, « à moins d’être fondé sur la volonté librement exprimée et
authentique du peuple du territoire concerné », est contraire au droit à
l’autodétermination (par. 160). Le principe de l’intégrité territoriale s’ap-
plique au territoire non autonome formant une unité territoriale. En l’es-
pèce, la Cour conclut que, au moment de son détachement de Maurice en
1965, l’archipel des Chagos faisait partie intégrante de ce territoire non
autonome (par. 170). Il peut arriver qu’une partie d’un territoire non
autonome soit scindée ou qu’un territoire non autonome soit divisé en
plusieurs Etats. La séparation ou la division d’un territoire non autonome
n’est pas contraire au principe de l’intégrité territoriale dès lors qu’elle est
fondée sur la volonté libre et authentique du peuple concerné. Le para-
graphe 173 de l’avis suggère que, dans le cas de Maurice, le détachement
de l’archipel des Chagos était contraire au principe d’intégrité territoriale
parce qu’il n’était pas fondé sur l’expression libre et authentique de la
volonté du peuple concerné.
   7. En réponse à la question b), la Cour rappelle les obligations du
Royaume-Uni et de tous les Etats Membres selon le droit international
applicable à la décolonisation.
   8. Du fait de son détachement de Maurice, l’archipel des Chagos a été
incorporé dans une nouvelle colonie du Royaume-Uni connue sous le
nom de Territoire britannique de l’océan Indien (BIOT). Ainsi, l’archipel
des Chagos doit être considéré comme un territoire non autonome au
sens du chapitre XI (« Déclaration concernant les territoires non auto-
nomes ») de la Charte des Nations Unies, même si le Royaume-Uni n’a
pas fourni de renseignements conformément à l’article 73 e) de la Charte.
En tant que puissance administrante, le Royaume-Uni a des obligations
internationales à l’égard de l’archipel des Chagos, notamment celle de res-
pecter le droit des peuples à l’autodétermination, ainsi que les obligations
découlant du chapitre XI de la Charte. En l’espèce, il découle de ces obli-
gations que le Royaume-Uni est tenu, dans les plus brefs délais, de mettre
ﬁn à son administration de l’archipel des Chagos.
   9. Le respect du droit à l’autodétermination étant une obligation erga
omnes, tous les Etats ont un intérêt juridique à ce que ce droit soit protégé
(voir Timor oriental (Portugal c. Australie), arrêt, C.I.J. Recueil 1995,

                                                                            250

                séparation des chagos (décl. iwasawa)                     342

p. 102, par. 29 ; Conséquences juridiques de l’édification d’un mur dans le
territoire palestinien occupé, avis consultatif, C.I.J. Recueil 2004 (I),
p. 172, par. 88), tous les Etats Membres ont le devoir de favoriser la réa-
lisation de ce principe et d’aider l’Organisation des Nations Unies à
s’acquitter de ses responsabilités en ce qui concerne l’application de ce
principe (Déclaration relative aux principes du droit international tou-
chant les relations amicales et la coopération entre les Etats conformé-
ment à la Charte des Nations Unies, résolution de l’Assemblée
générale 2625 (XXV)). En l’espèce, il découle de cette obligation que tous
les Etats Membres doivent coopérer avec l’Organisation des Nations Unies
pour assurer le parachèvement de la décolonisation de Maurice (voir le
paragraphe 180 du présent avis consultatif).
   10. Dans son avis consultatif, la Cour déclare que la décolonisation de
Maurice doit être achevée « dans le respect du droit des peuples à l’auto-
détermination » (par. 178), sans plus de précisions. Elle souligne que « [l]es
modalités nécessaires pour assurer le parachèvement de la décolonisation
de Maurice relèvent de l’Assemblée générale des Nations Unies,
dans l’exercice de ses fonctions en la matière » (par. 179). Ainsi, la Cour
ne détermine pas le statut juridique éventuel de l’archipel des Chagos et
n’indique pas non plus les modalités précises selon lesquelles le droit à
l’autodétermination devrait être mis en œuvre dans le cas de l’archipel des
Chagos. La Cour donne son avis sur les questions posées par l’Assem-
blée générale dans la mesure nécessaire pour aider celle-ci à s’acquitter de
ses fonctions en matière de décolonisation. Donner un avis de cette
manière n’équivaut pas à trancher un diﬀérend territorial entre le
Royaume-Uni et Maurice. Par ces motifs, je conviens que le prononcé de
l’avis sollicité n’aurait pas pour eﬀet de contourner le principe du consen-
tement de l’Etat au règlement judiciaire de son diﬀérend avec un autre
Etat (par. 90).

                                                 (Signé) Yuji Iwasawa.




                                                                          251

